PER CURIAM.
This is an appeal from a judgment denying a petition for a writ of habeas corpus.
The appellant’s petition is based on the claim that the trial court acted in excess of its jurisdiction in imposing a sentence on count II of the indictment for the reason that this charge does not define any Federal offense. Furthermore, the petitioner contends he was not represented by counsel, knew nothing of legal procedure and that he entered his plea believing he was charged *606with a single offense in violation of the National Motor Vehicle Theft Act, 18 U.S. C.A § 408.
The lower court found that petitioner had intelligently waived his right to assistance of counsel, that he understood and was not misled as to the offense charged against him, and that he entered pleas of guilty to both counts. On appeal, this court will not disturb such findings. O’Keith v. Johnston, 9 Cir., 146 F.2d 231; Michener v. Johnston, 9 Cir., 141 F.2d 171.
As to the sufficiency of the indictment, we áre in accord with the lower court’s conclusion of law that the sufficiency of the indictment is not open to challenge on habeas corpus. Batson v. Squier, 9 Cir., 146 F.2d 264.
Affirmed.